In the
               Court of Appeals
       Second Appellate District of Texas
                at Fort Worth
             ___________________________
                  No. 02-19-00366-CV
             ___________________________

IN RE THE HONORABLE WOODROW W. GOSSOM JR., Relator




                   Original Proceeding
           Trial Court No. DC78-CR2019-0428


            Before Bassel, Kerr, and Birdwell, JJ.
            Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      The court has considered relator’s petition for writ of prohibition and is of the

opinion that relief should be denied.     Accordingly, relator’s petition for writ of

prohibition is denied.

                                                     Per Curiam

Delivered: October 21, 2019




                                          2